By the Court.
The money is to be considered in the same state, as if it had been paid into the hands of the sheriff. If a proceeding of this kind were allowed, there could be no end to suits. We are unanimously of opinion, that the foreign attachment has issued irregularly, and ought to be quashed.
The rule made absolute, (a)

 In McCarty v. Emlen, 2 Yeates 190, s. c. Dall. 277, it was held, that a debt in suit might be attached in the hands of the defendant in the suit. C. J. McKean, however, in the course of his opinion, recognised the case in the text, as one in which an attachment would not lie.1


 So, the proceeds of an execution, in the hands of the sheriff, cannot be attached. Fritz v. Heller, 2 W. & S. 397; Taylor v. Hume, 4 Id. 407; Bentley v. Clegg, 1 Clark 411; & n Crossen v. McAllister, Id. 257.